Mercure, J. (dissenting).
I respectfully dissent. The Court of Appeals held in Matter of Herald Co. v Weisenberg (59 NY2d 378, 380) that the presumption of public access extends to quasi-judicial administrative proceedings, which "may not be closed to the public unless there is demonstrated a compelling reason for closure and only after the affected members of the news media are given an opportunity to be heard”. This presumption of openness will be overcome only by statutory exception, expressed in specific language and strictly con*218strued (supra, at 381-382). The unwritten policy of the Department of Education that disciplinary proceedings be closed does not rise to this level and, thus, cannot overcome the strong public policy in this State favoring public access to judicial and administrative proceedings (see, supra, at 381; Herald Co. v Board of Parole, 131 Mise 2d 36, affd 125 AD2d 985).
No statutory provision expressly authorizes closure of Department of Education disciplinary hearings (see, Education Law § 6510). Although Education Law § 6510 (8) makes the files pertaining to an investigation confidential, it does not require that the hearings also be confidential (see, e.g., Matter of Capital Newspapers v Moynihan, 71 NY2d 263, 271-272; Matter of Herald Co. v Board of Parole, 125 AD2d 985). Finally, nothing in the analysis in Matter of Capoccia (59 NY2d 549) compels a contrary result. Since there was no public demand for access to the attorney disciplinary hearing at issue, Capoccia was decided on narrow grounds and should not be read as questioning, much less rejecting, the strict standards established by the Weisenberg court.
Accordingly, I would reverse the judgment and grant the petition to the extent of declaring that the hearing concerning respondent Andrew W. Griffiths was presumptively open to the press and public.
Kane, J. P., Yesawich, Jr., and Levine, JJ., concur with Mikoll, J.; Mercure, J., dissents and votes to reverse in an opinion.
Judgment affirmed, without costs.